Citation Nr: 0033722	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which found that new and material 
evidence had not been presented to reopen a claim for service 
connection for bilateral hearing loss.  


REMAND

Having reviewed the record, the Board has determined that the 
instant appeal must be returned to the RO in order to ensure 
compliance with due process considerations.  Specifically, in 
a letter from the veteran dated and received in November 
2000, sent in response to a letter from the Board seeking to 
clarify his wishes regarding a hearing in conjunction with 
his appeal, the veteran checked a block indicating that he 
desired a hearing before the Board at the RO.  On remand, 
therefore, the veteran will be scheduled for a hearing before 
a traveling member of the Board, sitting at the RO, in 
accordance with this request.  

In addition, the record indicates that in an April 1999 
decision, the RO found that new and material evidence had not 
been presented to reopen a claim for service connection for 
residuals of bilateral foot injuries.  The veteran was 
notified of this decision by letter dated April 26, 1999.  In 
a VA Form 9 received at the RO in May 1999, the veteran 
expressed disagreement with the April 1999 decision (which 
found that new and material evidence had not been presented 
to reopen a claim for service connection for residuals of 
bilateral foot injuries).  However, the record does not 
indicate that the veteran has been issued a Statement of the 
Case with regard to this issue.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Appeals for 
Veterans Claims indicated that, in a case in which a veteran 
expressed disagreement in writing with a RO decision and the 
RO failed to issue a Statement of Case, the Board should not 
refer the issue to the RO, but should remand the issue to the 
RO for issuance of the Statement of the Case.  On remand, 
therefore, the RO will have the opportunity to furnish the 
veteran with a Statement of the Case regarding the issue of 
whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
bilateral foot injuries.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a travel board hearing at the RO with 
regard to his appeal, in accordance with 
the Board's travel schedule.  The 
veteran, at his latest address of record, 
and his representative, should be 
notified of the date and time of the 
scheduled travel board hearing at the RO.  

2.  The RO should furnish the veteran 
with a Statement of the Case regarding 
the issue of whether new and material 
evidence has been presented to reopen a 
claim of entitlement to service 
connection for residuals of bilateral 
foot injuries.  This claim should not be 
returned to the Board unless a timely 
substantive appeal is filed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



